
	
		I
		111th CONGRESS
		2d Session
		H. R. 5749
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. George Miller of
			 California (for himself and Ms.
			 Woolsey) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide whistleblower and other protections to certain
		  offshore workers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Worker Whistleblower
			 Protection Act.
		2.Whistleblower
			 protections; employee protection from other retaliation
			(a)Prohibition
			 against retaliation
				(1)In
			 generalNo employer may discharge or otherwise discriminate
			 against a covered employee because the covered employee, whether at the covered
			 employee’s initiative or in the ordinary course of the covered employee’s
			 duties—
					(A)provided, caused to be provided, or is
			 about to provide or cause to be provided to the employer, the Federal
			 Government, or the attorney general of a State information relating to any
			 violation of, or any act or omission the covered employee reasonably believes
			 to be a violation of any provision of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1301 et seq.), or any order, rule, regulation, standard, or prohibition
			 under that Act;
					(B)testified or is
			 about to testify in a proceeding concerning such violation;
					(C)assisted or
			 participated or is about to assist or participate in such a proceeding;
					(D)testified or is
			 about to testify before Congress on any matter covered by such Act;
					(E)refused to perform
			 the covered employee’s duties if the covered employee had a good faith belief
			 that performing such duties would result in injury to or impairment of the
			 health of the covered employee or other employees; or
					(F)objected to, or
			 refused to participate in any activity, policy, practice, or assigned task that
			 the covered employee reasonably believed to be in violation of any provision of
			 such Act, or any order, rule, regulation, standard, or ban under such
			 Act.
					(2)Good faith
			 beliefFor purposes of
			 paragraph (1)(E), the circumstances causing the covered employee’s good faith
			 belief that performing such duties would pose a health and safety hazard shall
			 be of such a nature that a reasonable person under circumstances confronting
			 the covered employee would conclude there is such a hazard.
				(b)Process
				(1)In
			 generalA covered employee
			 who believes that he or she has been discharged or otherwise discriminated
			 against (hereafter referred to as the complainant) by any employer
			 in violation of subsection (a)(1) may, not later than 180 days after the date
			 on which such alleged violation occurs or the date on which the covered
			 employee knows or should reasonably have known that such alleged violation
			 occurred, file (or have any person file on his or her behalf) a complaint with
			 the Secretary of Labor (referred to in this section as the
			 Secretary) alleging such discharge or discrimination and
			 identifying employer or employers responsible for such act. Upon receipt of
			 such a complaint, the Secretary shall notify, in writing, the employer or
			 employers named in the complaint of the filing of the complaint, of the
			 allegations contained in the complaint, of the substance of evidence supporting
			 the complaint, and of the opportunities that will be afforded to such person
			 under paragraph (2).
				(2)Investigation
					(A)In
			 generalNot later than 90 days after the date of receipt of a
			 complaint filed under paragraph (1) the Secretary shall initiate an
			 investigation and determine whether there is reasonable cause to believe that
			 the complaint has merit and notify, in writing, the complainant and the
			 employer or employers alleged to have committed a violation of subsection
			 (a)(1) of the Secretary’s findings. The Secretary shall, during such
			 investigation afford the complainant and the employer or employers named in the
			 complaint an opportunity to submit to the Secretary a written response to the
			 complaint and an opportunity to meet with a representative of the Secretary to
			 present statements from witnesses. The complainant shall be provided with an
			 opportunity to review the information and evidence provided by employer or
			 employers to the Secretary, and to review any response or rebuttal by such the
			 complaint, as part of such investigation.
					(B)Reasonable cause
			 found; preliminary orderIf
			 the Secretary concludes that there is reasonable cause to believe that a
			 violation of subsection (a)(1) has occurred, the Secretary shall accompany the
			 Secretary’s findings with a preliminary order providing the relief prescribed
			 by paragraph (3)(B). Not later than 30 days after the date of notification of
			 findings under this paragraph, the employer or employers alleged to have
			 committed the violation or the complainant may file objections to the findings
			 or preliminary order, or both, and request a hearing on the record before an
			 administrative law judge of the Department of Labor. The filing of such
			 objections shall not operate to stay any reinstatement remedy contained in the
			 preliminary order. Any such hearing shall be conducted expeditiously. If a
			 hearing is not requested in such 30-day period, the preliminary order shall be
			 deemed a final order that is not subject to judicial review. The Secretary of
			 Labor is authorized to enforce preliminary reinstatement orders in the United
			 States district court for the district in which the violation was found to
			 occur, or in the United States district court for the District of
			 Columbia.
					(C)Dismissal of
			 complaint
						(i)standard for
			 complainantThe Secretary shall dismiss a complaint filed under
			 this subsection and shall not conduct an investigation otherwise required under
			 subparagraph (A) unless the complainant makes a prima facie showing that any
			 behavior described in subparagraphs (A) through (F) of subsection (a)(1) was a
			 contributing factor in the adverse action alleged in the complaint.
						(ii)Standard for
			 employerNotwithstanding a finding by the Secretary that the
			 complainant has made the showing required under clause (i), no investigation
			 otherwise required under subparagraph (A) shall be conducted if the employer
			 demonstrates, by clear and convincing evidence, that the employer would have
			 taken the same adverse action in the absence of that behavior.
						(iii)Violation
			 standardThe Secretary may
			 determine that a violation of subsection (a)(1) has occurred only if the
			 complainant demonstrates that any behavior described in subparagraphs (A)
			 through (F) of such subsection was a contributing factor in the adverse action
			 alleged in the complaint.
						(iv)Relief
			 StandardRelief may not be ordered under subparagraph (A) if the
			 employer demonstrates by clear and convincing evidence that the employer would
			 have taken the same adverse action in the absence of that behavior.
						(3)Orders
					(A)In
			 generalNot later than 90 days after the receipt of a request for
			 a hearing under subsection (b)(2)(B), the administrative law judge shall issue
			 findings of fact and order the relief provided under this paragraph or deny the
			 complaint. At any time before issuance of an order, a proceeding under this
			 subsection may be terminated on the basis of a settlement agreement entered
			 into by the Secretary, the complainant, and the person alleged to have
			 committed the violation. Such a settlement may not be agreed by such parties if
			 it contains conditions which conflict with rights protected under this Act, are
			 contrary to public policy, or include a restriction on a complainant’s right to
			 future employment with employers other than the specific employers named in the
			 complaint.
					(B)Content of
			 orderIf, in response to a complaint filed under paragraph (1),
			 the administrative law judge determines that a violation of subsection (a)(1)
			 has occurred, the administrative law judge shall order the employer or
			 employers who committed such violation—
						(i)to
			 take affirmative action to abate the violation;
						(ii)to
			 reinstate the complainant to his or her former position together with
			 compensation (including back pay and prejudgment interest) and restore the
			 terms, conditions, and privileges associated with his or her employment;
			 and
						(iii)to
			 provide compensatory and consequential damages, and, as appropriate, exemplary
			 damages to the complainant.
						(C)Attorney
			 feesIf such an order is issued under this paragraph, the
			 Secretary, at the request of the complainant, shall assess against the employer
			 or employers a sum equal to the aggregate amount of all costs and expenses
			 (including attorneys' and expert witness fees) reasonably incurred by the
			 complainant for, or in connection with, the bringing of the complaint upon
			 which the order was issued at the conclusion of any stage of the
			 proceeding.
					(D)Bad faith
			 claimIf the Secretary finds that a complaint under paragraph (1)
			 is frivolous or has been brought in bad faith, the Secretary may award to the
			 prevailing employer a reasonable attorneys’ fees, not exceeding $1,000, to be
			 paid by the complainant.
					(E)Administrative
			 appealNot later than 30 days after the receipt of findings of
			 fact or an order under subparagraph (B), the employer or employers alleged to
			 have committed the violation or the complainant may file, with objections, an
			 administrative appeal with the Secretary, who may designate such appeal to a
			 review board. In reviewing a decision and order of the administrative law
			 judge, the Secretary shall affirm the decision and order if it is determined
			 that the factual findings set forth therein are supported by substantial
			 evidence and the decision and order are made in accordance with applicable law.
			 The Secretary shall issue a final decision and order affirming, or reversing,
			 in whole or in part, the decision under review within 90 days after receipt of
			 the administrative appeal under this subparagraph. If it is determined that a
			 violation of subsection (a)(1) has occurred, the Secretary shall order relief
			 provided under subparagraphs (B) and (C). Such decision shall constitute a
			 final agency action with respect to the matter appealed.
					(4)Action in
			 court
					(A)In
			 generalIf the Secretary has not issued a final decision within
			 300 days after the filing of the complaint, the complainant may bring an action
			 at law or equity for de novo review in the appropriate district court of the
			 United States with jurisdiction, which shall have jurisdiction over such an
			 action without regard to the amount in controversy, and which action shall, at
			 the request of either party to such action, be tried by the court with a jury.
			 The proceedings shall be governed by the same legal burdens of proof specified
			 in paragraph (2)(C).
					(B)ReliefThe
			 court shall have jurisdiction to grant all appropriate relief including
			 injunctive relief, compensatory and consequential damages, including—
						(i)reinstatement with
			 the same seniority status that the covered employee would have had, but for the
			 discharge or discrimination;
						(ii)the
			 amount of back pay sufficient to make the covered employee whole, with
			 prejudgment interest;
						(iii)exemplary
			 damages, as appropriate; and
						(iv)reasonable
			 attorney fees, including litigation costs, and expert witness fees.
						(5)Review
					(A)In
			 generalAny person adversely affected or aggrieved by a final
			 order issued under paragraph (3) or a judgment or order under paragraph (4) may
			 obtain review of the order in the United States Court of Appeals for the
			 circuit in which the violation, with respect to which the order was issued,
			 allegedly occurred or the circuit in which the complainant resided on the date
			 of such violation. The petition for review must be filed not later than 60 days
			 after the date of the issuance of the final order of the Secretary. Review
			 shall conform to chapter 7 of title 5, United States Code. The commencement of
			 proceedings under this subparagraph shall not, unless ordered by the court,
			 operate as a stay of the order.
					(B)No other
			 judicial reviewAn order of the Secretary with respect to which
			 review could have been obtained under subparagraph (A) shall not be subject to
			 judicial review in any criminal or other civil proceeding.
					(6)Failure to
			 comply with orderWhenever any employer has failed to comply with
			 an order issued under paragraph (3), the Secretary may file a civil action in
			 the United States district court for the district in which the violation was
			 found to occur, or in the United States district court for the District of
			 Columbia, to enforce such order. In actions brought under this paragraph, the
			 district courts shall have jurisdiction to grant all appropriate relief
			 including, but not limited to, injunctive relief and compensatory
			 damages.
				(7)Civil action to
			 require compliance
					(A)In
			 generalA person on whose behalf an order was issued under
			 paragraph (3) may commence a civil action against the employer to whom such
			 order was issued to require compliance with such order. The appropriate United
			 States district court shall have jurisdiction, without regard to the amount in
			 controversy or the citizenship of the parties, to enforce such order. In cases
			 where the Secretary and the complainant file civil action to require
			 compliance, the action of the Secretary shall take precedence.
					(B)AwardThe
			 court, in issuing any final order under this paragraph, may award costs of
			 litigation (including reasonable attorneys’ and expert witness fees) to any
			 party whenever the court determines such award is appropriate.
					(c)Construction
				(1)Effect on other
			 lawsNothing in this section preempts or diminishes any other
			 safeguards against discrimination, demotion, discharge, suspension, threats,
			 harassment, reprimand, retaliation, or any other manner of discrimination
			 provided by Federal or State law.
				(2)Rights of
			 employeesNothing in this section shall be construed to diminish
			 the rights, privileges, or remedies of any employee under any Federal or State
			 law or under any collective bargaining agreement. The rights and remedies in
			 this section may not be waived by any agreement, policy, form, or condition of
			 employment.
				(d)Enforcement of
			 nondiscretionary dutiesAny nondiscretionary duty imposed by this
			 section shall be enforceable in a mandamus proceeding brought under section
			 1361 of title 28, United States Code.
			(e)Posting of
			 notice and trainingAll employers shall post a notice which has
			 been approved as to form and content by the Secretary of Labor in a conspicuous
			 location in the place of employment where covered employees frequent which
			 explains employee rights and remedies under this section. Each employer shall
			 provide training to covered employees of their rights under this section within
			 30 days of employment, and at not less than once every 12 months thereafter,
			 and provide covered employees with a card which contains a toll free telephone
			 number at the Department of Labor which covered employees can call to get
			 information or file a complaint under this section.
			(f)Designation by
			 the SecretaryThe Secretary of Labor shall, within 30 days of the
			 date of enactment of this Act, designate by order the appropriate agency
			 officials to receive, investigate, and adjudicate complaints of violations of
			 subsection (a)(1).
			3.Employment
			 standard for Outer Continental Shelf employees
			(a)In
			 generalAn employer engaged
			 in activities under a lease or permit issued under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1301 et seq.) may not discharge or constructively
			 discharge an employee performing functions on or in waters above the Outer
			 Continental Shelf without reasonable job-related grounds based on a failure to
			 satisfactorily perform job duties, including compliance with the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1301 et seq.) and with applicable
			 mandatory health and safety standards or other regulations, or other legitimate
			 business reason, where the employee has completed a probationary period of
			 employment, not to exceed 6 months.
			(b)Cause of
			 actionAn employee aggrieved by a violation of subsection (a)
			 may, within 1 year of such alleged violation, file a complaint in a Federal
			 district court of appropriate jurisdiction.
			(c)RemediesIn
			 an action under subsection (b), for any prevailing employee, the court shall
			 take affirmative action to further the purposes of this section, which may
			 include reinstatement with backpay and compensatory damages. Reasonable
			 attorneys’ fees and costs shall be awarded to any prevailing employee under
			 this section.
			(d)Pre-Dispute
			 waiver prohibitedAn employee’s right to a cause of action under
			 this section may not be waived with respect to disputes that have not arisen as
			 of the time of the waiver.
			(e)ConstructionNothing
			 in this section shall be construed to limit the availability of rights and
			 remedies of employees under any other State or Federal law or a collective
			 bargaining agreement.
			4.DefinitionsAs used in this Act the following
			 definitions apply:
			(1)The term alternative energy
			 means electricity generated by a renewable energy resource.
			(2)The term
			 covered employee—
				(A)means an
			 individual performing services on behalf of an employer and who is engaged in
			 activities on or in waters above the Outer Continental Shelf related to—
					(i)supporting, or carrying out exploration,
			 development, production, processing, or transportation of oil, gas, or sulfur,
			 or the extraction of other minerals (as such term is defined in section 2 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331));
					(ii)alternative
			 energy; or
					(iii)oil spill or hazardous substances cleanup,
			 emergency response, environmental surveillance, protection, or restoration, or
			 activities related to occupational safety and health; and
					(B)includes an
			 applicant for such employment.
				(3)The term employer means one or
			 more individuals, partnerships, associations, corporations, trusts,
			 unincorporated organizations, nongovernmental organizations, or trustees that
			 is engaged in profit or nonprofit business or industry and whose activities are
			 conducted on Outer Continental Shelf, and includes any agent, contractor,
			 subcontractor, grantee or consultant of such employer.
			(4)The term Outer Continental
			 Shelf has the meaning that the term outer Continental Shelf
			 has in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
			5.Cooperative
			 agreements and consultation between Departments of Labor and the
			 Interior
			(a)Cooperative
			 agreement related to education and TrainingThe Secretary of Labor and the Secretary of
			 the Interior shall enter into a cooperative educational and training agreement
			 for the purpose of jointly training Department of Labor and Department of the
			 Interior inspectors of onshore and offshore oil and gas drilling or production
			 platforms or rigs, other related Department of Labor and Department of the
			 Interior personnel, and individuals who work on such platforms or rigs.
			(b)Consultation
			 relating to worker safety and healthThe Secretary of Labor, the Secretary of
			 the Interior (including any office or bureau of the Department of the Interior)
			 and the Secretary of the department in which the Coast Guard is operating shall
			 enter into a memorandum of understanding to provide for consultation with and
			 written comment of the Secretary of Labor on any regulations or guidelines or
			 proposals therefor related to worker safety and health or the enforcement
			 thereof under the Outer Continental Shelf Lands Act (43 U.S.C. 1301 et seq.)
			 when conducting a review or promulgation of such regulations, guidelines, or
			 proposals.
			
